Exhibit 99.1 NEWS RELEASE YAMANA GOLD REPORTS SECOND QUARTER 2 - 6% production growth, over 55% revenue growth, over 75% earnings growth and over 55% cash flow growth year to date - TORONTO, ONTARIO, August 4, 2010 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) today announced its financial and operating results for the second quarter ended June 30, 2010.In addition, Yamana announced that its Board of Directors approved an increase in the Company’s dividend to $0.08 per share on an annualized basis, or $0.02 per share per quarter.This represents a 33% increase over the prior quarterly dividend, and a 100% increase over the dividend level paid in 2009. This dividend will continue to be paid quarterly.The dividend increase will be in effect for the third quarter dividend, payable Thursday, October 14, 2010, to holders of record at the close of business on Thursday, September 30, 2010. All dollar amounts are expressed in United States Dollars unless otherwise specified. SECOND QUARTER HIGHLIGHTS Financial and Operating Highlights Highlights for the three- and six-month periods ended June 30, 2010 include: · Total production from continuing operations of 253,264 gold equivalent ounces (GEO) (249,056 GEO sold) and 493,100 GEO (496,092 GEO sold), respectively; · Chapada copper production of 37.0 million pounds (31.6 million pounds sold) and 66.7 million pounds (60.7 million pounds sold), respectively; · Cash costs(1) from continuing operations of $103 per GEO and $95 per GEO, respectively; · Total revenue of $351.4 million and $697.7 million, respectively; · Mine operating earnings of $145.5 million and $275.4 million, respectively; · Net earnings of $90.8 million and $170.3 million, respectively; · Adjusted earnings(1) of $85.8 million or $0.12 per share and $159.0 million or $0.22 per share(1), respectively; 1. Cash costs per GEO, adjusted earnings, adjusted earnings per share, cash flows from operations before changes in non-cash working capital, cash flows from operations before changes in non-cash working capital per share and gross margin are non-GAAP measures. Reconciliations of non-GAAP measures are located on pages 9 to12 of this press release. Cash costs are shown on a by-product basis unless otherwise noted. (In millions of United States Dollars except per share amounts) Three months ended June 30, 2010 Six months ended June 30, 2010 Net earnings $ $ Non-cash foreign exchange gains ) ) Non-cash unrealized losses/(gains) on derivatives ) Write-off of mineral interests and other assets Future income tax recovery on translation ofintercompany debt ) ) Other non-recurring losses and adjustments Adjusted Earnings before income tax effects Income tax effect of adjustments ) ) Adjusted Earnings $ $ Adjusted Earnings per share $ $ · Cash flows from continuing operations after changes in non-cash working capital items of $100.9 million or $0.14 per share and $226.6 million or $0.31 per share, respectively. Cash flows from continuing operations before changes in non-cash working capital items(1) of $134.6 million or $0.18 per share and $272.4 million or $0.37 per share; · Gold and copper inventory increased by 4,000 GEO and 4.0 million pounds respectively, with approximately 35,700 GEO and 5.5 million pounds of copper available for sale at the end of the quarter; · Cash received from Yamana’s interest in Alumbrera of $17.9 million compared to equity earnings from that interest of $7.8 million. Development and Exploration Highlights Highlights during and subsequent to the quarter include: · Made a construction decision on Pilar based on positive feasibility study results, which includes the first mineral reserve estimate · Announced positive exploration results for Pilar · Provided an updated production plan on Gualcamayo to include the results from an updated feasibility study for QDD Lower West, which demonstrated increased mineral reserves and mineral resources as well as increased average annual production and as such, a construction decision was made · Continued to advance other development stage projects and exploration efforts A further press release announcing the update on Gualcamayo and construction decisions for QDD Lower West at Gualcamayo and Pilar in greater detail, and providing additional updates on Yamana’s development stage and exploration projects, will be published imminently. “We continue to focus on our production goals,” said Yamana’s chairman and chief executive officer, Peter Marrone. “We remained focused on operations this quarter, although we also focused on our development stage projects which we continued to progress.We have a robust portfolio of development stage projects with considerable value that we are advancing and an exploration program which has already begun to deliver strong results. As a result, 2010 is a year in which we expect to demonstrate growth in production, resources, cash flow and value.” 1. Cash costs per GEO, adjusted earnings, adjusted earnings per share, cash flows from operations before changes in non-cash working capital, cash flows from operations before changes in non-cash working capital per share and gross margin are non-GAAP measures. Reconciliations of non-GAAP measures are located on pages 9 to12 of this press release. Cash costs are shown on a by-product basis unless otherwise noted. FINANCIAL AND OPERATING SUMMARY Revenues for the three-month period ended June 30, 2010 were $351.4 million, and for the six-month period ended were $697.7 million, representing a 55 percent increase year-to-date from the previous year. The Company increased its gold and copper inventory by approximately 4,000 GEO and 4.0 million pounds, respectively, in the second quarter. A total of 35,700 GEO and 5.5 million pounds of copper were available for sale following the end of the second quarter. Mine operating earnings for the three-month period ended June 30, 2010 were $145.5 million, and for the six month period ended were $275.4 million, representing an 88 percent increase year-to-date from the previous year. Net earnings for the three-month period ended June 30, 2010 were $90.8 million, or $0.12 per share, and for the six-month period ended were $170.3 million, or $0.23 per share, representing a 78 percent increase year-to-date from the previous year. Adjusted earnings for the three-month period ended June 30, 2010 were $85.8 million, or $0.12 per share, and for the six-month period ended were $159.0 million, or $0.22 per share. Cash flows from continuing operations after changes in non-cash working capital items for the three-month period ended June 30, 2010 were $100.9 million, or $0.14 per share and for the six-month period ended were $226.6 million, or $0.31 per share.Cash flows from continuing operations before changes in non-cash working capital items for the three-month period ended June 30, 2010 were $134.6 million, or $0.18 per share, for the six-month period ended were $272.4 million, or $0.37 per share, representing a 58 percent increase year-to-date from the previous year. Cash and cash equivalents as at June 30, 2010 were $262.2 million. Capital costs for 2010 are expected to be approximately $550 million, with the accelerated development of Mercedes and increasing the exploration expenditure, mostly for Mercedes and Gualcamayo based on recent exploration successes. Total cumulative capital amount for 2011 remains unchanged althoughfurther capital will be required for Pilar and the QDD Lower West ore body at Gualcamayo where construction decisions have been made.These projects are supplementing production at Gualcamayo and the other is an entirely new mine in Brazil, and they are expected to contribute to growth in production by approximately 200,000 ounces per year with production beginning in 2013.The Company is currently evaluating the capital required in 2011 to 2013 for these new projects. Total production from continuing operations for the three-month period ended June 30, 2010 was 253,264 GEO (comprised of 208,399 ounces of gold and 2.5 million ounces of silver), representing a six percent increase from the first quarter of 2010, confirming the expected ramp up quarter-over-quarter, and 5 percent over the comparative period last year. Production increased across nearly all of Yamana’s wholly owned mines quarter-over-quarter, as expected. Chapada copper production for the three-month period ended June 30, 2010 was 37.0 million pounds.Total production from continuing operations for the six-month period ended was 493,100 GEO (comprised of 399,062 ounces of gold and 5.2 million ounces of silver), representing a six percent increase from the previous year.Chapada copper production for the six-month period ended June 30, 2010 was 66.7 million pounds.Production is expected to continue to increase throughout the year similar to trends in 2009. 1. Cash costs per GEO, adjusted earnings, adjusted earnings per share, cash flows from operations before changes in non-cash working capital, cash flows from operations before changes in non-cash working capital per share and gross margin are non-GAAP measures. Reconciliations of non-GAAP measures are located on pages 9 to12 of this press release. Cash costs are shown on a by-product basis unless otherwise noted. (GEO) Q1 2010 Q2 2010 YTD Q2 2010 Chapada El Peñón Gualcamayo Jacobina Minera Florida Fazenda Brasileiro Alumbrera (12.5%) Total Annual production is expected to be in line with guidance. Total sales from continuing operations for the three-month period ended June 30, 2010 were 249,056 GEO (comprised of 202,564 ounces of gold and 2.6 million ounces of silver) including the Company’s attributable 12.5% portion from Alumbrera and 31.6 million pounds of copper from Chapada.Total sales from continuing operations for the six-month period ended June 30, 2010 were 496,092 GEO (comprised of 400,162 ounces of gold and 5.3 million ounces of silver) including the Company’s attributable 12.5% portion from Alumbrera and 60.7 million pounds of copper from Chapada.The Company increased its gold inventory by approximately 4,000 GEO (total end of June – 35,700 GEO) in the second quarter of which approximately 3,000 gold ounces plus an additional 4.0 million pounds of copper (total end of June – 5.5 million pounds) contained in concentrate, all of which was available for sale following the end of the second quarter, to receive the benefits of lower transportation costs realized through shipping by rail rather than by truck. Cash costsfrom continuing operations for the three-month period ended June 30, 2010 were $103 per GEO, and $201 per GEO excluding Alumbrera.Cash costs in the second quarter improved or remained consistent with cash costs in the first quarter across nearly all of Yamana’s wholly-owned mines. Cash costs from continuing operations for the six-month period ended June 30, 2010 were $95 per GEO, and $181 per GEO excluding Alumbrera. Cash costs are expected to decline in the second half of the year as production ramps up, similar to trends in 2009. $ per GEO Q1 2010 Q2 2010 YTD Q2 2010 Chapada* $ $ $ El Peñón $ $ $ Gualcamayo $ $ $ Jacobina $ $ $ Minera Florida $ $ $ Fazenda Brasileiro $ $ $ Alumbrera (12.5%)* $ $ $ Total cash costs* $
